Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on March 05, 2021. The Examiner acknowledges the following:
3.	Claims 1 – 10 were filed.
4.	A preliminary amendment was done on Claim 7 as to remove the multiple dependency.
5.	The specification was amended on 03/05/2021 to include the priority information.
6.	The drawings filed on 02/16/2021 are accepted by the Examiner.
7.	Currently claims 1 – 10 are pending and they are currently being considered for examination.

Information Disclosure Statement
8.	The information disclosure statement (IDS) documents submitted on 03/05/2021  and 07/28/2021 are acknowledged by the Examiner.

Priority
9.	Foreign priority date is claimed is disclosed in a PCT application PCT/JP2019/034984 filed on 09/05/2019 referring to a Japanese application JP-2018-167137 with the earliest date as 09/06/2018. Certified copies were filed to the office on 03/05/2021.

Claim Interpretation under 35 U.S.C. 112(f)
10.	Claims 1 – 10 are not being interpreted under the 35 U.S.C. 112(f) since the terms used in the claims refers to a solid-state image sensor such as a CMOS and all its electrical circuitry components as seen in Figs 1 and Fig 2, that includes a solid-state image sensor 100 with a pixel array 30 with pixels 40 arranged in rows and columns, a pixel driving circuit 20 with a vertical scanner 22 an multiplexers 26A … 26Z which is coupled to a bias generator 12 and a timing generator 14 and wherein the signals produced are sent to the readout circuit 60 as disclosed on pages 4 through 8 of the specification.


Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claim 8:
	Claim 8 is rejected under 35 U.S.C. 112(b), second paragraph because both recite elements such as “The imaging system according to claim 7, wherein the controller controls the number of photons generated per the optical pulse, and sets, at one, an average of the number of photons which enter each of the plurality of pixel cells of the solid-state image sensor in the light exposure period”. What Applicant means for ‘ .. and sets, at one, …”. The claim language is confusing, since it is not possible to what Applicant refers to in the claim language. Therefore, claim 8 is rejected under 35 U.S.C. 112(b) since its language is confusing and it does not point out clearly what the inventor(s) sees/see as his invention.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1 and 3 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Peter Deane, US 2015/028625 A1, hereinafter Deane” in view all its embodiments. (Note: art cited in the IDS)

Regarding Claims 1, 9 and 10:
	Deane an apparatus and method for determining a distance to an object using a binary, event-based image sensor, wherein the image sensor includes avalanche photodiode(s). As for claims 1, 9 and 10, Deane teaches,
	
As for claim 1 limitations, Deane teaches,

A solid-state image sensor (Fig 5 discloses the schematic of an image sensor, comprising: 
a pixel array including a plurality of pixel cells (Fig 5, pixel array 550 includes a plurality of pixels with photodiodes 140. See [0073; 0074]); a pixel driving circuit configured to drive the plurality of pixel cells (Fig 5, driving circuit 505 that is the control for setting up the ranging and the high voltage and supply circuit 510. See [0073; 0075]);
a readout circuit configured to read data from the plurality of pixel cells and output an image constituted by pixels corresponding to the plurality of pixel cells (Fig 5,  multiplexer bank  515 which selects the output of the image sensor array, amplifiers 520, detect and latch circuitry 525, the multiplexer sequencer 530, address ; and 
a plurality of readout wires corresponding to respective columns of the pixel cells, the plurality of readout wires connecting the pixel cell and the readout circuit to each other (Fig 2 shows the structure of the SPAD photodiode 140 circuit which shows some of the circuit that is shared by the pixel in a block via shared BL for example or shared line WL. As for the wire lines the  pixel structure as in Deane include input/output line such as input for pixel rows and output for vertical signal lines. See [0061, 0065])
wherein each of the plurality of pixel cells includes an avalanche photodiode configured to detect a photon by avalanche multiplication occurring when one photon enters (Fig 2 shows the architecture of an avalanche SPAD pixel 140 that includes photodiode 145 that can operate in aa linear avalanche mode or a Geiger mode (See [0061; 0062]). In addition, Fig 5 includes an image sensor 115 with pixel array 550, which includes SPAD pixels (See [0073; 0074; 0075]). See also claim 1 disclosure with the method that activates a SPAD pixel), and 
a transfer transistor configured to transfer a detection result of the photon by the avalanche photodiode to a corresponding one of the readout wires (Fig 2, buffer 225 is capable of transferring the signal resulting from the  photodiode SPAD (See [0062]). Fig 11 provides buffers 1125 transmit/transfer the results of the SPAD photodiode into the latches 1105 (See [0112]). Furthermore, when a pixel is enabled by the control , and 
for each of the plurality of pixel cells of the pixel array, the readout circuit determines whether a photon is detected or not based on a voltage of one of the readout wires corresponding to the pixel cell, and outputs a determination result as a value of a pixel corresponding to the pixel cell (Deane discloses that pixel cells of image sensor 115 of Fig 1 can activated in a synchronous manner wherein the system is able to provide the detection of the pixel event occurred or not (See [0064]). Fig 5 shows that it is possible to determine when the sub-pixel array has been activated and it enable it to detect an interrogation source transmission during a certain/given time period and to generate a signal, while the other pixels in the array remain dormant, wherein it reports the event via the pixel address only, high throughput of information is able to be attained (See [0076; 0078; 0079; 0081])).
	Therefore, it would have been obvious to the one with skills to combine the various examples of image sensor provided with a sub-array including an SPAD photodiode as obtain predictable results, wherein when a SPAD photodiode is included in the image sensor which is part of a system capable of detecting pixel events related to a particular pixel address due to a light source of an optical interrogation system by using lower power optical requirements to prevent human eye safety (See Deane [0046]).
	As for claim 9 limitations: claim 9 pertains to the method steps as for operating the soli-state image system as in claim 1. In order to operate a solid-state image system as the one disclosed in claim 1, it would have necessitated to perform the method steps as in claim 9. On the other hand, the limitations as in claim 9 as similar to the ones disclosed 
	As fir claim 10 limitations: it includes similar limitations as the ones disclosed in claim 1 and which as discussed above are taught by Deane. As for the pixel cell see Fig 2, with SPAD photodiode 145 (See [0065]).

Regarding Claims 3, 4, and 6:
	The rejection of claim 1 is incorporated herein Deane teaches all the limitations of claim 1. As for claim 3 “wherein the readout circuit outputs an address indicating a position of a pixel cell corresponding to the determination result”, Deane teaches in Fig 5 that the sub-array of SPD pixels can be operated as relate to a pixel event, which detects pixel events (See [0076]) if a particular pixel has been activated via pixel address only (See [0079; 0080; 0082]). As for claim 4 “wherein the readout circuit outputs only the address of the pixel cell for which it is determined that a photon is detected”, Deane teaches that the system reports a pixel event, which corresponds to a photon being outputted and detected via a pixel address only (See [0079]). As for claim 5 limitations “wherein the readout circuit outputs only the address of the pixel cell for which it is determined that a photon is not detected” Deane teaches that the system reports when a pixel event is detected via pixel address only (See [0079]) and it there is no pixel event, there is not report since no event is recorded (See [0080]). As for claim 6 limitations “wherein in a case where a detection result of a photon for one of the plurality of a pixel cells is different from a detection result of a photon for a pixel cell adjacent to the one of the plurality of pixel cells, the readout circuit outputs the address of the one of a plurality of pixel cells” Deane teaches that a variety of implementations for activating a subset of image sensor photodiodes are possible. As an example alternative to a rolling sub-array of adjacent pixels, a coarse first scan can be performed with the activation of pixels 8 columns apart, followed by a finer scan with 4 columns apart and then 2 and so on wherein it uses the rolling sub-array location within the image sensor (See [0090]). Additionally, it teaches that interrogation source  can be moved to select different portions of the field of view as indicated in Fig 5 dashed lines, which uses pixels that would produce different results as for the detected events when one of the pixels is activated (See [0078]). This would result in different outputs for pixel even when they are adjacent to one another. As for the output of the pixel address see the discussion above for claims 3 – 5 and paragraph [0079]).

Regarding Claim 7:
	The rejection of claim 1 is incorporated herein. As for claim 7 limitations, Deane teaches a mobile apparatus (See [0016]) that includes a processor, a memory, a photonic interrogation source which includes a source to illuminate an object and an image sensor including an array of pixels configured to receive the light reflected by the object being illuminated by the interrogation source, wherein the image sensor includes SPAD pixels that can be operated in the Geiger mode (See [0016; 0017]), wherein the system thus formed enable for obtain the time of flight of a photon via a pixel address (See [0018]), wherein the system detects an optical event including an array of pixels operable to be activated substantially with the activation of the activation of a photonic interrogation source (See [0014]). Deane teaches, An imaging system comprising: a light projection device (Fig 1, interrogation device 105 projects light over object 150. See [0060; 0061) configured to output a train of optical pulses (Fig 1, interrogation device source 110 is capable of output a train of pulses within a defined pulse period. See [0061]); 4New U.S. National Stage of PCT/JP2019/034984Docket No.: 092570-0320 Amendment dated March 5, 2021 Preliminary Amendment a camera configured to receive the train of optical pulses reflected on a subject (Fig 1, the interrogation device includes an image sensor 115 which receives the light reflected by object 150 shown in Fig 1 as light 130. See [0060; 0061; 0062]); and a controller configured to control the light projection device and the camera (Fig 5 includes a multiplexer sequencer 530 that includes timing and  control logic that is triggered from a start signal 505. See [0083]), wherein the camera includes an imaging optical system (Fig 1, optics system 135. See [0061]), the solid-state image sensor according to (See claim 1 rejection for more details) configured to receive the train of optical pulses reflected on the subject through the imaging optical system (Fig 1, optical system 135 is capable of, and outputs images of a plurality of frames corresponding to respective optical pulses in the train of optical pulses, and a signal processor (Fig 9, processor 902 that can be integrated into a mobile. See [0096]) configured to process an output of the solid-state image sensor, for each of the plurality of frames (The optical interrogation system of Deane output image frames at a frame rate with the optical interrogation device is outputting frames is adjusted by reducing the number of rows that are activated in the image sensor array. See [0089], a relationship between a frame number and a time from an output of the optical pulse corresponding to the frame to a light exposure period (exposure time/period [0058; 0072] corresponding to the frame of the solid-state image sensor is set beforehand (This limitation is understood as the time-of-flight when the exposure process starts , and the signal processor obtains the time based on the frame number.

Regarding Claim 8:
	The rejection of claims 1 and 7 is incorporated herein. Furthermore, the claim language is being interpreted and it was rejected under 35 U.S.C. 112(b). As for claim 8 limitations, Deane teaches that a minimum number of photons is required as to detect an optical event when the photons enter in the image sensor as to be adequate to activate when using such a pixel (See [0046]), wherein a SPAD pixel may be used to increase the sensibility and to reduce the exposure time requirements in ranging and a 3D imaging applications (See 0055]).

Allowable subject matter
13.	 Claim 2 is objected as being dependent on a rejected base claim but it would be allowable if written into independent form.

Conclusion
14. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. Takayuki Yasuda et al., US 2020/0252563 A1 – it teaches an imaging capturing apparatus including an image sensor in which a plurality of pixels are arranged, each unit includes a microlens and at least one avalanche photodiode that produces a pulse signal 
2. I. Takayanagi et al., US 2004/0036786 A1 – it teaches an image sensor comprising: a charge multiplying photoconversion layer; and an image sensor pixel array having a plurality of pixels, wherein each pixel comprises: a charge storage element electrically connected to the charge multiplying photoconversion layer, and a protection circuit electrically connected to the charge storage element for limiting a voltage which accumulates at the charge storage element. It includes avalanche pixel in the image sensor.

Contact
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697